                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                               1:18 CR 117


UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )                     ORDER
                                                   )
DEE ANNA WIKE                                      )
____________________________________               )

       This matter is before the Court upon Defendant’s Motion to Seal Mental Health

Outpatient Treatment Plan (Doc. 30) (“Motion to Seal”), which requests that the Court seal

information prepared by Jenna Wiggins, MSW, a social worker with EBCI Public Health

and Human Services, which information has been submitted in anticipation of Defendant’s

sentencing. (Doc. 29).

       The Court has considered the Motion to Seal, the public’s interest in access to the

subject materials, and alternatives to sealing.        The Court determines that sealing is

necessary in this case, and that less restrictive means of handling the information are not

sufficient, as a substantial part if not all of the subject filing references Defendant’s medial

and psychological information as well as personal information about her minor children.

The sealing ordered herein shall be permanent, subject to further Order of the Court.

        Accordingly, the Defendant’s Motion to Seal Mental Health Outpatient Treatment

Plan (Doc. 30) is GRANTED, and the information submitted by Jenna Wiggins, MSW, a
social worker with EBCI Public Health and Human Services (Doc. 29), shall be SEALED

and remain sealed until further Order of the Court.


                                     Signed: June 6, 2019
